DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 07/21/2021: 
Claims 1-4 and 6-19 are pending in the current application. Claim 5 has been cancelled. Claim 19 is new. Claims 1, 6-7, 10, 12-13 and 16 have been amended. 
The previous prior art-based rejections of Wang have been withdrawn. The cores of the previous prior art-based rejections of Kwon have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7-9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 8-9 depend on rejected claim 7 and therefore are rejected for the same reason.  
Claim Interpretation

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-	13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2013/0260205).
Regarding claim 1, Kwon teaches a separator and current collector unit for a galvanic cell, comprising 
	a separator 40; and 
	a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator (P56; Fig. 1)
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein each of the current collectors has a porous material, or a plurality of through-holes (P56) for receiving an electrolyte, such that the separator and current collector unit conduct ions through each of the interfaces (P63) when the porous material has received the electrolyte, or where the electrolyte is injected into the structure (P63-71)

The recitation “for a galvanic cell” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, Kwon teaches the galvanic cell is a lithium ion cell (P8. 11. 58). 
Regarding claim 3, Kwon teaches the separator and each of the current collectors are designed in the form of a layer and together form a layer stack (P70; Fig. 1). 
 Regarding claim 4, Kwon teaches the separator and current collector unit is designed as a film containing the layer stack (P12. 30. 58. 62. 75). 
Regarding claim 7, Kwon teaches the separator and current collector unit has more than two current collectors, shown in a stacked battery (Fig. 8-9).  
Regarding claim 8, Kwon teaches the first current collector 20 may contain copper or nickel (P65). 
Regarding claim 9, Kwon teaches the second current collector may contain aluminum or nickel (P65). 
Regarding claim 10, Kwon teaches a galvanic cell, comprising: 
a first electrically negative electrode 10/70 (P57); 
a second electrically positive electrode 10/70 (P57); and 
40 and current collector unit 20/60, arranged between the two electrodes 10/70 and in contact with each of them (P56; Fig. 1) and is provided with an electrolyte (P71). 
a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator collector, or the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60, (P56. 70-71. 86; Fig. 1-9);
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein at least one of the current collectors is applied to the separator in the form of a physically deposited coating, or physically deposited via the use of deposition, an adhesive or thermal pressing (P71. 74; Fig. 1). 
Regarding claim 11, Kwon teaches the galvanic cell is a lithium ion cell (P8. 58. 67). 
Regarding claim 12, Kwon teaches the galvanic cell wherein the first current collector 20 is in contact with the first electrode 10 and the second current collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), and wherein the first current collector may contain copper or nickel (P65). 
Regarding claim 13, Kwon teaches the galvanic cell wherein the first current collector 20 is in contact with the first electrode 10 and the second current collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), and wherein the second current collector may contain aluminum or nickel (P65). 
claim 15, Kwon teaches a battery comprising a cell stack that has a multiplicity of stacked galvanic cells according to claim 10 (P87; Fig. 7). 
Regarding claim 16, Kwon teaches the separator and current collector units of the galvanic cells of the cell stack each designed having: 
two or more electrically conductive current collectors (Fig. 7);
a first 20 and second 60 separate current collector; 
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60 and (P56. 70-71. 86; Fig. 7);
inside the cell stack, the separator and current collector units that are consecutive along the stacking direction of said cell stack have an alternating orientation, such that, for immediately consecutive separator and current collector units, the respective order of the arrangement of the current collectors and separators is inverted along the stacking direction (P87; Fig, 7). 
Regarding claim 19, Kwon teaches the separator and current collector unit has more than two electrically conductive current collectors (Fig. 7-8). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to at least claim 1 and further in view of Shah et al. (US 8,192,788) and/or Sudano et al. (US 6,933,077).
Regarding claim 6, Kwon teaches the importance of forming a thin battery (P69) where the current collectors and separator are strongly bonded (P62). 

	 Shah teaches a current collector can be applied to either the active material layer or a polymer layer (Col. 3 [32-57]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating, such as evaporative deposition to apply a current collector to a polymer layer, as taught by Shah, applied to the configuration of Kwon, in order to have the current collector applied to the separator (a polymer layer), as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. a current collector coating on the separator. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).

Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to at least claim 16 above. 
Regarding claim 17, Kwon teaches that adjacent electrode layers of the battery can have the same polarity (P57; Fig. 7). 
Kwon is silent in teaching at least one of the electrodes of the battery is designed as an integral electrode, which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack; however, it would have been obvious to one of ordinary skill in the art at the time the invention to combine the adjacent identical electrodes of the same polarity, since it has been held that making in one piece an article which has formerly 
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to at least claim 15 above, and further in view of Kretschmar et al. (US 2014/0272537). 
Regarding claim 18, Kwon teaches the galvanic cells and battery are flexible and bendable (P62)
Kwon is silent in teaching the galvanic cells are stacked by way of a Z-fold so as to form the cell stack; however, Kretchmar, in a similar field of endeavor related to galvanic cells (P38) teaches a method of forming a cell stack. 
Kretchmar teaches stacking cells by way of a Z-fold for ease, low cost of manufacture and high energy density (P11-14. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the galvanic cells of Kwon stacked by way of a Z-fold so as to form the cell stack, as taught by Kretchmar, in order to have low cost of manufacture and high energy density. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to at least claim 10 and further in view of Wang et al. (US 2014/0375325)
claim 14, Kwon is silent in teaching at least one of the electrodes is designed as a free-standing electrode (FSE); however, Wang, in a similar field of endeavor related to galvanic cells, teaches using free standing electrodes to beneficially conduct ions from an external circuit to reduce current collectors needed in a stack (P107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a free standing electrode as one of the electrodes in Kwon to be able to conduct ions from an external circuit, as taught by Wang. 
Claims 1-4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 103950239A) in view of Tsukamoto et al. (6,022,642) and as evidenced by Kwon et al. (US 2013/0260205). 
Regarding claim 1, Yuan teaches a separator and current collector unit for a galvanic cell, comprising: a separator 1; and a first electrically conductive current collector and a second electrically conductive current collector 2 each of which is arranged on a surface of the separator and is connected thereto in order to form a unit(P10-15; Fig. 2), in the process forming a respective interface with the surface of the separator, wherein the first and the second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors (Fig. 2), wherein each of the current collectors has a porous material (P29). 
Yuan teaches the current collector and separator are attached (Fig. 2) but is silent in teaching at least one of the current collectors is applied to the separator in the form of a physically or chemically deposited coating; however, Tsukamoto, in a similar field of endeavor related to collectors for batteries, teaches using a physical vapor deposition method to apply a collector a separator (Col. 5 [8-22]). 
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Yuan is silent in teaching the collector is porous for receiving an electrolyte, such that the separator and current collector unit conducts ions through each of the interfaces when the porous material has received the electrolyte; however, as evidenced by Kwon, which teaches the same battery type and similar structure, the porous structure of the collector must receive electrolyte, such that the separator and current collector unit conducts ions through each of the interfaces (P71-72. 95) when the porous material has received the electrolyte in order for the battery to function.  
Regarding claim 2, modified Yuan teaches the galvanic cell is a lithium ion cell (P62). 
Regarding claim 3, modified Yuan in view of Tsukamoto teaches the separator and each of the current collectors are designed in the form of a layer and together to form a layer stack (Fig. 2). 
claim 4, modified Yuan teaches the unit is designed as a film containing the layer stack (P54). 
Regarding claim 6, modified Yuan in view of Tsukamoto teaches the coating is applied using sputtering (Col. 3 [18-21]). 
Regarding claim 10, Yuan teaches a galvanic cell, comprising: a first electrically negative electrode, a second electrically positive electrode (P41) and a separator and current collector unit arranged between the two electrodes and in contact with them (P41; Fig. 2) wherein the separator and current collector unit has: a separator 1; and a first electrically conductive current collector and a second electrically conductive current collector 2 each of which is arranged on a surface of the separator and is connected thereto in order to form a unit(P10-15; Fig. 2), in the process forming a respective interface with the surface of the separator, wherein the first and the second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors (Fig. 2), wherein each of the current collectors has a porous material (P29). 
Yuan teaches the current collector and separator are attached (Fig. 2) but is silent in teaching at least one of the current collectors is applied to the separator in the form of a physically or chemically deposited coating; however, Tsukamoto, in a similar field of endeavor related to collectors for batteries, teaches using a physical vapor deposition method to apply a collector a separator (Col. 5 [8-22]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the vapor deposition method of Tsukamoto to apply the current collector to the separator of Yuan, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. attaching a  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Yuan is silent in teaching an electrolyte; however, as evidenced by Kwon, which teaches the same battery type and similar structure, the porous structure of the collector must receive electrolyte, such that the separator and current collector unit conducts ions through each of the interfaces (P71-72. 95) when the porous material has received the electrolyte in order for the battery to function.  
Regarding claim 11, modified Yuan teaches the galvanic cell is a lithium ion cell (P62). 
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the current collector and separator unit not including any other components attached to it, such as electrodes {language “comprising”}) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Amanda Rosenbaum/             Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729